Exhibit AMENDMENT NO. 3 TO CREDIT AGREEMENT [HSH/AS B737-800] THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of May29, 2009 (this “Amendment”), is to the Credit Agreement, dated as of October 19, 2005 (as amended and supplemented from time to time, the “Credit Agreement”), among (i)ALASKA AIRLINES, INC., an Alaska corporation (the “Borrower”), (ii)EACH LOAN PARTICIPANT IDENTIFIED ON SCHEDULEI HERETO, and (iii)HSH NORDBANK AG NEW YORK BRANCH, as the Security Agent acting on behalf of the Loan Participants (the “Security Agent”), as amended by Amendment No. 1 to Credit Agreement dated as of March 27, 2007 and Amendment No. 2 to Credit Agreement dated as of November 26, 2007, among the Borrower, each Loan Participant and the Security Agent. W I T N E S S E T H: WHEREAS, the parties hereto have previously entered into the Credit Agreement; and WHEREAS, the parties hereto desire to amend the Credit Agreement in certain respects as provided herein. NOW THEREFORE, in consideration of the mutual agreements contained herein, the parties hereto agree as follows: Section1.Defined Terms. Unless otherwise amended by the terms of this Amendment, terms used in this Amendment shall have the meanings assigned in the Credit Agreement. Section2.Amendments to Credit Agreement.This Amendment shall be effective as of May 29, 2009 (the “Amendment
